Case 4:19-cr-00264-SDJ-KPJ Document 109-1 Filed 11/26/19 Page 1 of 1 PageID #: 774



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  UNITED STATES OF AMERICA,                  §
                                             §
  VS.                                        §                NO. 4:19CR264
                                             §                 Judge Jordan
  GEORGE WAGNER, III                         §

                    ORDER REVOKING DETENTION ORDER

        On this day, the Court considered Defendant George Wagner’s Motion to

  Revoke the Detention Order entered by Magistrate Judge Christine Novak. After

  considering said Motion, the Court holds that it should be GRANTED.

        It is therefore ORDERED that Defendant be RELEASED pending trial and

  that one of the following individuals be designated as his third party custodian:

     (1) Jennifer Lambert at 2713 Farmland Drive, Plano, TX 75093;

     (2) Vivian at 063 Gaston Parkway, Dallas, TX 75214; or

     (3) Mary Ryals at 3121 Bulestem Drive, Garland, TX 75044.
